DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving transaction information, generating profiles, receiving indication buyer is engaged in a transaction with merchant, determining characteristics of the transaction correspond with the profiles and generating a communication enabling buyer or merchant to modify the transaction, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and similarly claims 9 and 15) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method implemented at least in part by a payment processing system comprising one or more computing devices, the method comprising: 
receiving, by the payment processing system and from merchant computing devices associated with merchants associated with the payment processing system, transaction data associated with transactions performed between the merchants and buyers, wherein a merchant computing device of the merchant computing devices includes an instance of a merchant application installed thereon for configuring the merchant computing device as a point-of-sale (POS) terminal to communicate at least a portion of the transaction data over one or more networks to the payment processing system;
generating, by the payment processing system, profiles using a trained model that is trained using at least one of: 
merchant data associated with the merchants; 
buyer data associated with the buyers; or
the transaction data associated with the transactions; 
receiving, by the payment processing system, an indication that a buyer of the buyers and a merchant of the merchants are engaged in, or likely to be engaged in, a transaction; 
determining, by the payment processing system and based on the indication, that a characteristic of the transaction corresponds to a profile of the profiles, wherein the characteristic is associated with at least one of the buyer, the merchant, or the transaction; and 
generating, based at least in part on a determination that the characteristic corresponds to the profile and by the payment processing system, a communication for the buyer or the merchant that is to be presented on a user interface of at least the merchant computing device, wherein the communication enables the buyer or the merchant to modify the transaction in association with processing of the transaction.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a payment processing system comprising one or more computing devices,” “one or more networks,” “merchant computing devices,” and “a merchant application installed thereon for configuring the merchant computing device as a point-of-sale (POS) terminal,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “payment processing system comprising one or more computing devices,” “one or more networks”, “merchant computing devices,” and “merchant application installed thereon for configuring the merchant computing device as a point-of-sale (POS) terminal,” language, “receiving… transaction data associated with transactions performed between the merchants and buyers, … communicate at least a portion of the transaction data …; generating… profiles using a trained model that is trained using at least one of: merchant data associated with the merchants; buyer data associated with the buyers; or the transaction data associated with the transactions; receiving… an indication that a buyer of the buyers and a merchant of the merchants are engaged in, or likely to be engaged in, a transaction; determining, … based on the indication, that a characteristic of the transaction corresponds to a profile of the profiles, wherein the characteristic is associated with at least one of the buyer, the merchant, or the transaction; and generating, based at least in part on a determination that the characteristic corresponds to the profile …, a communication for the buyer or the merchant that is to be presented on a user interface …, wherein the communication enables the buyer or the merchant to modify the transaction in association with processing of the transaction” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determining, … based on the indication, that a characteristic of the transaction corresponds to a profile of the profiles, wherein the characteristic is associated with at least one of the buyer, the merchant, or the transaction” in the context of this claim encompasses a mental process. If the claim limitations, under its broadest reasonable interpretation, covers steps which can be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements – “payment processing system comprising one or more computing devices,” “one or more networks”, “merchant computing devices,” and “merchant application installed thereon for configuring the merchant computing device as a point-of-sale (POS) terminal,”.  The “payment processing system comprising one or more computing devices,” “one or more networks”, “merchant computing devices,” and “merchant application installed thereon for configuring the merchant computing device as a point-of-sale (POS) terminal,” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“payment processing system comprising one or more computing devices,” 
“one or more networks”, 
“merchant computing devices,” and 
“merchant application installed thereon for configuring the merchant computing device as a point-of-sale (POS) terminal.” 
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0132 of the Instant Specification and column 19, lines 21-62 of United States Patent No. 8,175,908 B1 to Anderson (“Anderson”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 15 recites step limitations a computer-readable media mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to a computer-readable media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer-readable media could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer-readable media.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0122229 A1 to Clark et al. (“Clark”) in view of United States Patent No. 8,175,908 B1 to Anderson (“Anderson”).

As per claims 1, 9 and 15, the claimed subject matter that is met by Clark includes:
a method implemented at least in part by a processing system comprising one or more computing devices, the method comprising (Clark: ¶ 0011): 
receiving, by the processing system and from merchant computing devices associated with merchants associated with the processing system, transaction data associated with transactions performed between the merchants and buyers, wherein a merchant computing device of the merchant computing devices includes an instance of a merchant application installed thereon for configuring the merchant computing device as a point-of-sale (POS) terminal to communicate at least a portion of the transaction data over one or more networks to the payment processing system (Clark: ¶¶ 0028 and 0029); 
generating, by the processing system, profiles using a trained model that is trained using at least one of: 
merchant data associated with the merchants; 
buyer data associated with the buyers; or 
the transaction data associated with the transactions (Clark: ¶¶ 0023, 0032, 0035-0036 and 0040); 
receiving, by the processing system, an indication that a buyer of the buyers and a merchant of the merchants are engaged in, or likely to be engaged in, a transaction (Clark: ¶¶ 0017 and 0036); 
determining, by the processing system and based on the indication, that a characteristic of the transaction corresponds to a profile of the profiles, wherein the characteristic is associated with at least one of the buyer, the merchant, or the transaction (Clark: ¶¶ 0018, 0022, 0023 and 0036); and 
generating, based at least in part on a determination that the characteristic corresponds to the profile and by the processing system, a communication for the buyer or the merchant that is to be presented on a user interface of at least the merchant computing device, wherein the communication enables the buyer or the merchant to modify the transaction in association with processing of the transaction (Clark: ¶ 0036).
Clark fails to specifically teach a payment processing system. The Examiner provides Anderson to teach and disclose this claimed feature.
The claimed subject matter that is met by Anderson includes:
a method implemented at least in part by a payment processing system comprising one or more computing devices, the method comprising (Anderson: Abstract and column 13, lines 61-65):
generating, by the processing system, profiles using a trained model that is trained using at least one of: 
merchant data associated with the merchants; 
buyer data associated with the buyers; or 
the transaction data associated with the transactions (Anderson: Abstract and column 13, lines 61-65)
Clark teaches a profile generating system and method. Anderson teaches a comparable profile generating system and method that was improved in the same way as the claimed invention. Anderson offers the embodiment of a payment processing system. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the payment processing system generating the profile as disclosed by Anderson to the third-party cloud based system generating the profile as taught by Clark for the predicted result of improved profile generating systems and methods. No additional findings are seen to be necessary. 
As per claim 2, the claimed subject matter that is met by Clark and Anderson includes:
wherein the communication comprises a cross-selling recommendation for the buyer to purchase an additional item in addition to an item the buyer has already selected for purchase, wherein the additional item is associated with a different item category than the item (Clark: ¶ 0036 and Anderson: column 3, lines 37-46).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Clark and Anderson includes:
wherein the transaction data includes at least one of a description of one or more items selected by the buyers in association with the transactions, pricing information associated with the one or more items, payment information associated with the transactions, geographic information associated with the transactions, time information associated with the transactions, date information associated with the transactions, or buyer identifying information associated with the transactions (Clark: ¶ 0036).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Clark and Anderson includes:
wherein the indication that the buyer and the merchant are engaged in, or likely to be engaged in, the transaction is associated with buyer identifying information including at least one of a payment instrument associated with the buyer, a buyer profile associated with a buyer application on a computing device of the buyer, a merchant membership program identifier associated with the buyer, an email address of the buyer, or a phone number of the buyer (Clark: ¶ 0036).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Clark and Anderson includes:
wherein the characteristic is determined based at least in part on the buyer identifying information (Clark: ¶ 0036).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Clark and Anderson includes:
wherein the communication is sent to the merchant computing device of the merchant prior to or during an engagement between the buyer and the merchant (Clark: ¶ 0036).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Clark and Anderson includes:
wherein the communication is associated with one or more items to recommend for purchase by the buyer in addition to, or as an alternative of, an item that the buyer has already selected (Clark: ¶ 0036).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Clark and Anderson includes:
wherein the profile is associated with the buyer or a type of buyer with which the buyer is associated, and the communication is particular to the buyer or the type of buyer (Clark: ¶ 0036).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Clark and Anderson includes:
wherein the profile is associated with the merchant or a type of merchant with which the merchant is associated, and the communication is particular to the merchant or the type of merchant (Clark: ¶ 0023).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Clark and Anderson includes:
the operations further comprising: determining a probability that the characteristic is associated with the profile; and determining that the characteristic corresponds to the profile based at least in part on the probability satisfying a threshold (Clark: ¶¶ 0014, 0015 and 0032-0035).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 15, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Clark and Anderson includes:
wherein the profile comprises a first profile, the operations further comprising: determining that the characteristic is associated with two or more profiles of the profiles; determining a first probability indicating that the characteristic is associated with a first profile of the two or more profiles; determining a second probability indicating that the characteristic is associated with a second profile of the two or more profiles; and determining that the characteristic corresponds to the profile based at least in part on determining that the first probability is greater than the second probability (Clark: ¶¶ 0014, 0015 and 0032-0036).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 15, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Clark and Anderson includes:
the operations further comprising determining a recommendation to associate with the communication based at least in part on at least one of the profile or additional transaction data associated with the transaction (Clark: ¶¶ 0036 and 0037).
The motivation for combining the teachings of Clark and Anderson are discussed in the rejection of claim 15, and are incorporated herein.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Anderson as applied in claim 1, and further in view of United States Patent Application Publication No. 2012/0290349 A1 to Burkhart et al. (“Burkhart”) and United States Patent Application Publication No. 2006/0136345 A1 to Jones et al. (“Jones”).
As per claim 3,  Clark and Anderson fail to specifically teach wherein the communication comprises an up-selling recommendation for the buyer to purchase a different item than an item that the buyer has already selected for purchase, wherein the different item is more expensive than the item. The Examiner provides Burkhart to teach and disclose this claimed feature.
The claimed subject matter that is met by Burkhart includes:
wherein the communication comprises an up-selling recommendation for the buyer (Burkhart: ¶ 0029)
Clark and Anderson teach systems and methods for making cross-selling recommendations (Clark: ¶ 0036 and Anderson: column 3, lines 37-46). Burkhart teaches a comparable system and method for making cross-selling recommendations that was improved in the same way as the claimed invention. Burkhart offers the embodiment of up-selling recommendation. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the up-selling recommendations as disclosed by Burkhart to the recommendations as taught by Clark and Anderson for the predicted result of improved systems and methods for making recommendations. No additional findings are seen to be necessary. 
Clark, Anderson and Burkhart fail to specifically teach a different item than an item that the buyer has already selected for purchase, wherein the different item is more expensive than the item. The Examiner provides Jones to teach and disclose this claimed feature.
The claimed subject matter that is met by Jones includes:
wherein the communication comprises an up-selling recommendation for the buyer to purchase a different item than an item that the buyer has already selected for purchase, wherein the different item is more expensive than the item (Jones: ¶ 0003)
Clark, Anderson and Burkhart teaches systems and methods for making recommendations. Jones teaches a comparable system and method for making recommendations that was improved in the same way as the claimed invention. Jones offers the embodiment of wherein the communication comprises an up-selling recommendation for the buyer to purchase a different item than an item that the buyer has already selected for purchase, wherein the different item is more expensive than the item. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the up-selling recommendation as disclosed by Jones to the up-selling recommendation as taught by Burkhart and the recommendations as taught by Clark and Anderson for the predicted result of improved teaches systems and methods for making recommendations. No additional findings are seen to be necessary. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Anderson as applied in claim 1, and further in view of United States Patent Application Publication No. 2014/0344093 A1 to Du et al. (“Du”).
As per claim 4,  Clark and Anderson fail to specifically teach wherein the communication comprises a bundling recommendation for the buyer to purchase two or more related items together at a discounted. The Examiner provides Du to teach and disclose this claimed feature.
The claimed subject matter that is met by Du includes:
wherein the communication comprises a bundling recommendation for the buyer to purchase two or more related items together at a discounted price (Du: ¶ 0033).
Clark and Anderson teach systems and methods for making recommendations. Du teaches a comparable systems and methods for making recommendations that was improved in the same way as the claimed invention. Du offers the embodiment of wherein the communication comprises a bundling recommendation for the buyer to purchase two or more related items together at a discounted price. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the bundling recommendation as disclosed by Du to the recommendations as taught by Clark and Anderson for the predicted result of improved systems and methods for making recommendations. No additional findings are seen to be necessary. 
As per claim 5, the claimed subject matter that is met by Clark, Anderson and Du includes:
wherein the communication comprises an incentive (Du: ¶ 0033).
The motivation for combining the teachings of Clark, Anderson and Du are discussed in the rejection of claim 4, and are incorporated herein.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Anderson as applied in claim 1, and further in view of United States Patent Application Publication No. 2011/0099061 A1 to Giffin et al. (“Giffin”).
As per claim 11,  Clark and Anderson fail to specifically teach wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction. The Examiner provides Giffin to teach and disclose this claimed feature.
The claimed subject matter that is met by Giffin includes:
wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction (Giffin: ¶ 0043)
Clark and Anderson teach systems and methods for making recommendations. Du teaches a comparable systems and methods for making recommendations that was improved in the same way as the claimed invention. Giffin offers the embodiment of wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of storing the recommendation prior to engagement as disclosed by Giffin to the recommendations as taught by Clark and Anderson for the predicted result of improved systems and methods for making recommendations. No additional findings are seen to be necessary. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Anderson as applied in claim 15, and further in view of United States Patent Application Publication No. 2013/0290234 A1 to Harris et al. (“Harris”).
As per claim 18,  Clark and Anderson fail to specifically teach wherein the trained model comprises at least one of a probabilistic model, a regression model, or a stochastic model, the operations further comprising: accessing at least one of the merchant data, the buyer data, or the transaction data; and training the trained model to output a confidence score indicating a confidence that a particular characteristic is associated with a particular profile of the profiles based at least in part on a portion of the at least one of the merchant data, the buyer data, or the transaction data associated with the particular profile. The Examiner provides Harris to teach and disclose this claimed feature.
The claimed subject matter that is met by Harris includes:
wherein the trained model comprises at least one of a probabilistic model, a regression model, or a stochastic model, the operations further comprising: accessing at least one of the merchant data, the buyer data, or the transaction data; and training the trained model to output a confidence score indicating a confidence that a particular characteristic is associated with a particular profile of the profiles based at least in part on a portion of the at least one of the merchant data, the buyer data, or the transaction data associated with the particular profile (Harris: ¶¶ 0240, 0255 and 0264).
Clark and Anderson teach systems and methods for creating profiles. Harris teaches a comparable systems and methods for creating profiles that was improved in the same way as the claimed invention. Harris offers the embodiment of wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of a confidence score as disclosed by Harris to the profile creation as taught by Clark and Anderson for the predicted result of improved systems and methods for creating profiles. No additional findings are seen to be necessary. 

As per claim 19, the claimed subject matter that is met by Clark, Anderson and Harris includes:
the operations further comprising: receiving at least one of updated merchant data, updated buyer data, or updated transaction data, wherein the communication is associated with the at least one of the updated merchant data, updated buyer data, or updated transaction data; and training the trained model based at least in part on at least one of the updated merchant data, updated buyer data, or updated transaction data (Harris: ¶¶ 0240, 0255 and 0264).
The motivation for combining the teachings of Clark, Anderson and Harris are discussed in the rejection of claim 18, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627